Case 3:19-CV-00176-RDI\/| Document 1 Filed 01/31/19 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

CHRISTINE KUTZ, Case NO__:
Plaintiff,
v.

cARGILL cocoA & cHocoLATE, INC., JURY TRIAL DEMANDED

Defendant. Electrom'cally Fz'led

 

 

THIS FIRM IS A DEBT COLLECTOR AND WE ARE
ATTEMPTING TO COLLECT A DEBT OWED TO OUR
CLIENTS. ANY INFORMATION OBTAINED FROM
YOU WILL BE USED FOR THE PURPOSE OF
COLLECTING THE DEBT.

COMPLAINT
CHRISTINE KUTZ (“Ms. Kutz” or “Plaintiff”) by and through undersigned
counsel, Weisberg Cummings, P.C;, hereby files this Complaint (“Cornplaint”)
against CARGILL COCOA & CHOCOLATE, INC. (“Defendant”), and alleges
violations of the Fair Labor Standards Aet of 1938, 29 U.S.C. §§ 201 et seq.
(“FLSA"), the Pennsylvania Minimum Wage Act of 1968, 43 P.S. § 333.101 et

seq. (“PMWA”), and the Pennsylvania Wage Payrnent and Collection Law, 43 P.S.

 

Case 3:19-CV-00176-RDI\/| Document 1 Filed 01/31/19 Page 2 of 17

aAgnaaxg nnon;) ‘pue§ogM ‘V lom%'m]/\[

1.mo;) go )1.19[;) ‘ueux){mg 3112)1

uno;) _;0 )[.19[9 Bupov ‘qs[em '[ mad
aeuuog ';) 19qd01s;1q;) QBpn[ _;'.)!q;) :oo

931>“[59!11:)
m!ws S>IOOJA 'c[

9“" V?'Z/@
‘A[o.leou;g

'.Iop.IO uoneu%’gsop peso[oua am

19)[00p BguB/\[Asuu:)d 30 loglls!q alpp!]/\{ oql .Io_; uno;) go )[Ja[[) oq1 121{1)[5\2 1 ‘.191191 sng 50
Adoo Ag 'uon:)e paoualo}oJ-aAoqn oq:l ug uo;nzu%§sap am Bunda:):m .Io_; noz( )[ueqL

:uenf mag

§I£ZO'AO'SI¢£ 'ON UO!loV I!A!D 12é[ `(I']/\I
1219 ‘;u;uuergg 'd qdaso[ ‘A 1919 ‘}u;lp[og ollouomv
:1u9wu3!ssv1}no.l;oe.nu1 :;[H

90161 va ‘e!qdlapvuqd

98“01411“00 's'o 171911

B!ueA[/{suuad go 1:)!11‘5§(] menng QqJ, log
11110:)10!11$!<1 S@wls pawn ‘9€11>“1‘59!11:)
zoqoueg 'H u'en[ a[qmouoH

(Iww@ P!A)
610z ‘0€ muller
01'.$0'€69 U`lS)
S£`99| Vd `H"I"IIASNVJNHG
EOZ H.LIDS
C[VOH )INV"ld 86LI
HE[.]..NE[O 'IVNOISSE[:IOHd }.NEIHSE!TIV #\ \ vi 1 §
<>Y;“. """ ~‘1*.*

mms s>looaa 'o; aoonr denno §§ ‘
30 sa?ls:wvl l.i) § § 0

un:)m:) drum am nos

s"IVH¢I<Iv so nmoo sands acuan -'f»é§:¢:§.'§:§:».z€>~

 

 

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 3 of 17

§ 260.1 et seq. (“PWPCL”), as Well as common law claims of conversion and
unjust enrichment, as follows:
PARTIES

l. Ms. Kutz Was employed as a Food Safety Quaiity & Regulatory
Technologist with Defendant from on or about April 20, 2015, to in or about April
2018. Ms. Kutz is a resident of the Commonwealth of Pennsylvania, residing at
1180 Sheep Hill Road, NeW I-Iolland, Lancaster County, Pennsylvania.

2. At all times relevant to this Complaint, Ms. Kutz Was an “employee”
of Defendant for purposes of the FLSA, PMWA, and PWPCL, and was an
individual employee engaged in commerce as required by the FLSA, 29 U.S.C. §§
206 and 207.

3. Defendant is a Delaware business corporation With its headquarters

located at 15401 McGinty Road West, Wayzata, Hennepin County, Minnesota.

4. At all times relevant to this Complaint, Defendant has been engaged
in the food processing and manufacturing industry at multiple facilities across
Pennsylvania, including 400 Stony Creek Road, Hazle Township, Luzerne County,
and 201 West Lincoln Averiue, Lititz, Lancaster County.

5. At all times relevant to this Complaint, Defendant has been an

employer Within the meaning of the FLSA, PMWA, and PWPCL.

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 4 of 17

6. At all times relevant to this Complaint, Defendant has been an
enterprise Within the meaning of the FLSA, 29 U.S.C. § 203 (r).

7. At all times relevant to this Complaint, Defendant has been an
enterprise engaged in commerce or in the production of goods for commerce Within
the meaning of the FLSA because it has engaged employees in commerce. 29
U.S.C. § 203(5)(1).

8. Defendant has had, and continues to have, an annual gross income of
sales made or business done of not less than $500,000. 29 U.S.C. § 203(5)(1).

JURISDICTION AND VENUE

9. The FLSA authorizes court actions by private parties to recover
damages for violations of the FLSA’s Wage and hour provisions Subject matter
jurisdiction over Plaintifi’ s claims arises under 29 U.S.C. § 216(b) and 28 U.S.C. §
1331.

10. The PMWA and PWPCL each provide for a private right of action to
enforce their provisions This Court has supplemental jurisdiction over
Pennsylvania state law claims pursuant to 28 U.S.C. § 1367.

ll. Venue in this district is proper under 28 U.S.C. § l39l(b) and (c),
because Defendant does business in this district, operates a business facility in this
district, and substantial unlawful conduct giving rise to the claims set forth in this

Cornplaint occurred in this district

, M
Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 5 of 17

BACKGROUND

12. Plaintiff was a Food Safety Quality & Regulatory Technologist at
Defendant and was not paid overtime wages during the limitations period.

13. Pertinently, When Ms. Kutz was hired on or around April 20, 2015,
Defendant had classified her as a “non-exempt” employee for FLSA purposes.

14. In or around August 2015, Defendant reclassified Ms. Kutz’s position
as “exempt,” though neither the position nor its requirements had changed.

15. Subsequent to a restructure in or around April 2018, Defendant
reclassified the Food Safety Quality & Regulatory Technologist position as “non-
exempt,” though *~ again - neither the position nor its requirements had changed

1_6. Defendant has willfully violated the FLSA, related federal regulations,
and Pennsylvania wage and hour laws through its failure to properly pay Plaintiff
for all overtime hours she has worked. In particular, Plaintiff often worked in
excess of forty (40) hours per week, and in such cases, Defendant did not pay
Plaintiff additional compensation of, at least, the legally mandated rate.
Specifically, Defendant forced Plaintiff to work beyond her shift end time without
pay. Defendant knew and has been aware at all times that Plaintiff regularly
worked in excess of forty (40) hours per week, and yet failed to pay her for all

overtime hours she worked.

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 6 of 17

17. In addition to the above violations of federal and state laws,
Defendant’s above actions constitute a breach of an oral contract, or in the
alternative, unjust enrichment

]8. The books and records of Defendant are material to Plaintiffs case as
they disclose the hours worked and wages paid to Plaintiffl

COUNT I

VIOLATIONS OF THE FLSA
(Overtime)

19. All prior paragraphs are incorporated herein as if set forth fully below.

20. At all times material herein, Plaintiff has been entitled to the rights,
protections, and benefits provided under the FLSA, 29 U.S.C. § 201, et seq.

21. Plaintiff was an “employee” and Defendant her “employer,” covered
under Section 203 of the FLSA.

22. The FLSA regulates, among other things, the payment of overtime to
employees who are engaged in interstate commerce, or engaged in the production of
goods for commerce, or employed in an enterprise engaged in commerce or in the
production of goods for commerce. 29 U.S.C. § 207(a)(1).

23. Section 13 of the FLSA exempts certain categories of employees from
overtime pay obligations None of the FLSA exemptions apply to Plaintiff. 29

U.s.C. § 213.

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 7 of 17

24. As set forth above, Defendant failed to pay Plaintiff the required one
and one-half times (l ‘/2) times for each hour worked in excess of forty (40) hours in
a workweek, in violation of 29 U.S.C. §§ 207(a) and 215(a)(2). Overtime pay is,
therefore, due and owing to Plaintiff

25. Defendant’s failures to pay Plaintiff overtime at one and one-half
times (l l/z) times Plaintiff s regular rate of pay for all hours worked over forty (40)
hours in a workweek was willful, intentional, and malicious

26. Defendant violated the FLSA by failing to pay for overtime In the
course of perpetrating these unlawful practices, Defendant also willfully failed to
keep accurate records of all hours worked by its employees

27. Plaintiff is entitled to damages incurred within the three (3) years
preceding the filing of the Complaint, plus periods of equitable tolling, because
Defendant acted willfully and knew, or showed reckless disregard for, whether its
conduct was prohibited by the FLSA.

28. Defendant has not acted in good faith or with reasonable grounds to
believe that its actions and omissions were not a violation of the FLSA, and as a
result thereof, Plaintiff is entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid overtime pay permitted by 29 U.S.C. §

216(b). Alternatively, should the Court find Defendant did not act willfully in

 

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 8 of 17

failing to pay overtime pay, Plaintiff is entitled to an award of prejudgment interest

at the applicable legal rate.

29.

As a result of the aforesaid willful violations of the FLSA’s overtime

pay provisions, overtime compensation has been unlawfully Withheld by Defendant

from Plaintiff. Accordingly, Defendant is liable under 29 U.S.C. § 216(b), together

with an additional amount as liquidated damages, pre-judgment and post-judgment

interest, reasonable attorneys’ fees, and costs of this action.

WHEREFORE, Christine Kutz, respectfully request that this Honorable

Court enter Judgment in her favor and against Defendant, Cargill Cocoa &

Chocolate, Inc., as follows:

(a)

(b)

(C)

(d)

(€)

(0

Enter judgment in favor of Plaintiff and against Defendant for
violations of the FLSA’s overtime requirements:

Award Plaintiff her unpaid overtime wages, in an amount to be shown
at trial;

Award Plaintiff an additional equal amount as liquidated damages;
Award Plaintiff pre- and post-judgment interest at the legal rate;
Award Plaintiff her costs and reasonable attorneys’ fees in bringing
this action;

Enter an Order enjoining Defendant from future violations of the

overtime wage provisions of the FLSA; and

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 9 of 17

(g) Award Plaintiff any other relief this Court or a jury deems
appropriate
mw

VIOLATIONS OF THE PMWA
(Overtime)

30. All prior paragraphs are incorporated herein as if set forth fully below.

31. Defendant is an “employer” as that term is defined under the PMWA,
43 Pa.C.S. § 333.103(g), and is thereby subject to liability for overtime wages,
liquidated damages and reasonable attorneys’ fees and other costs for non-payment
of salary and/or wages under the PMWA, 43 Pa.C.S. § 333. 101 et seq.

32. As set forth above, Defendant violated the overtime provisions of the
PMWA as it failed to pay Plaintiff the required one and one-half times (l‘/z) times
for each hour worked in excess of forty (40) hours in a workweek, in violation of 43
Pa.C.S. § 333.104(c). Overtime pay is, therefore, due and owing to Plaintiff.

33. As set forth above, Defendant further violated the PMWA through its
failures to properly inform Plaintiff of the applicable sections of the PMWA, Which
has prevented Plaintiff from retaining all wages owed. 43 Pa.C.S. § 333.103(d)(l).

34. Defendant’s failures to pay Plaintiff overtime at one and one-half
times (1 '/2) times Plaintiff’s regular rate of pay for all hours worked over forty (40)
hours in a workweek and to properly inform Plaintiff of the applicable sections of

the PMWA Was Willful, intentional, malicious, and not in good faith.

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 10 of 17

35.

The total amount of compensation due to Plaintiff by Defendant

constitutes wages under 43 Pa.C.S. § 333.103(d), and failure to pay the amount due

constitutes a violation of the Pl\/IWA.

Defendant’s failure and refusal to pay overtime wages was willful,

intentional, and not in good faith.

WHEREFORE, Christine Kutz, respectfully request that this Honorable

Court enter Judgment iri her favor and against Defendant, Cargill Cocoa &

Chocolate, Inc., as follows:

(a)

('0)

(C)

(d)
(€)

(f)

Enter judgment in favor of Plaintiff and against Defendant for
violations of the PMWA’s overtime requirements;

Award Plaintiff her unpaid overtime wages during the applicable
statute of limitations period, in an amount to be shown at trial;

Award Plaintiff liquidated damages as provided under Pennsyivania
law;

Award Plaintiff pre- and post-judgment interest at the legal rate;
Award Plaintiff her costs and reasonable attorneys’ fees in bringing
this action;

Enter an Order enjoining Defendant from future violations of the

overtime provisions of the PMWA; and

 

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 11 of 17

(h) Award Plaintiff any other relief this Court or a jury deems
appropriate
COUNT III

VIOLATIONS OF THE PWPCL
(Faiiure to Pay Full Overtime Wages)

37. All prior paragraphs are incorporated herein as if set forth fully below.

38. Defendant is an “employer” as that term is defined under the PWPCL,
and is thereby subject to liability for wages, liquidated damages and reasonable
attorneys’ fees for non-payment of salary and/or wages under the PWPCL, 43
Pa.C.S. § 260.1, et seq.

39. Plaintiff is entitled to be paid one and one-half times (11/2) times her
regular rate of pay for all hours worked in excess of forty (40) in a workweek, as
provided by, inter alia, 29 U.S.C. § 207(a) and 43 Pa.C.S. § 333.104(c). The failure
to pay said wages constituting a violation of the FLSA and PMWA.

40. Defendant has failed to pay Plaintiff one and one-half times (11/2)
times her regular rate of pay for all hours worked in excess of forty (40) in a
workweek, in violation of the FLSA and PMWA. Accordingly, wages in the form
of overtime pay are due and owing to Plaintiff pursuant to Section 260.3(a) of the
PWPCL. Further, Defendant has violated the PWPCL through its failure to pay Ms.
Kutz all wages due for work she performed upon her termination of employment

pursuant to Section 260.5(a) of the PWPCL.

10

 

 

 

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 12 of 17

4l. The total amount due to Plaintiff by Defendant constitutes wages
under Section 260.2a. of the PWPCL, and failure to pay the amount due constitutes
a violation of the PWPCL.

42. In accordance with Section 260.10 of the PWPCL, by reason of
Defendant’s actions, Plaintiff is entitled to liquidated damages in an amount equal
to twenty-five percent (25%) of the wages due in addition to all wages due.

43. In accordance with Section 260.9a of the PWPCL, by reason of
Defendant’s actions, Plaintiff is entitled to reasonable attorneys’ fees associated
with this action.

44. The wages withheld from Plaintiff were not the result of any bona fide
dispute.

WHEREFORE, Christine Kutz, respectfully request that this Honorable
Court enter Judgment in her favor and against Defendant, Cargill Cocoa &
Chocolate, Inc., as follows:

(a) Enter judgment in favor of Plaintiff and against Defendant for failing

to pay wages in violation of the PWPCL;

(b) Award Plaintiff liquidated damages in an amount equal to twenty-five

percent (25%) of the wages due in addition to all wages due, in an
amount to be shown at trial;

(c) Award Plaintiffpre~ and post-judgment interest at the legal rate;

ll

 

WWFH__, n 1,¢,,,,,¢,,,,,*,¢,,,_,,,i,ii
l

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 13 of 17

   
  
  
  
  
  
  
  
 
   
    
  
   
  
  
   
  
  
   
 

(d) Award Plaintiff her costs and reasonable attorneys’ fees in bringing
this action;

(e) Enter an Order enjoining Defendant from future violations of the
wage provisions of the PWPCL; and

(f) Award Plaintiff any other relief this Court or a jury deems
appropriate

COUNT IV
BREACH OF ORAL CONTRACT

45. All prior paragraphs are incorporated herein as if set forth fully below.

46. The relevant time period for this cause of action begins at least four
(4) years before the date on which the Complaint was filed.

47. At different times, Defendant, through its employees/managers and/or
agents, made oral offers of employment to Plaintiff, i.e., that Plaintiff would be paid
at a fixed hourly rate for all work performed on behalf of Defendant.

48. Plaintiff`, in justifiable reliance upon Defendant’s oral promises to pay
her for all time worked on behalf of Defendant, accepted Defendant’s oral offers of
employment

49. Pursuant to her oral agreement with Defendant, Plaintiff performed

work as Food Service Quality & Regulatory Technologist on behalf of and for the

  

benefit of Defendant during the period, before, during and/or after her paid shift

 

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 14 of 17

50.

However, Defendant breached its oral contract with Plaintiff by

deliberately failing to pay Ms. Kutz for all hours worked on behalf of Defendant.

51.

Accordingly, Plaintiff is entitled to judgment in an amount equal to

the time worked on behalf of Defendant.

WHEREFORE, Christine Kutz, respecthilly request that this Honorable

Court enter Judgment in her favor and against Defendant, Cargill Cocoa &

Chocolate, Inc., as follows:

(a)

(b)
(C)

(d)

(€)

Enter judgment in favor of Plaintiff and against Defendant for failing
to pay wages in breach of their oral contract;

Award Plaintiff pre- and post-judgment interest at the legal rate;
Award Plaintiff her costs and reasonable attorneys’ fees in bringing
this action;

Enter an Order enjoining Defendant from future breach of these oral
contract(s); and

Award Plaintiff any other relief this Court or a jury deems

appropriate

13

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 15 of 17

COUNT V
UNJUST ENRICHMENT

52. All prior paragraphs are incorporated herein as if set forth fully below.

53. Defendant’s willful decision not to pay overtime wages conferred a
benefit upon Defendant, who as Defendant, retained a monetary benefit from not
having to pay these wages.

54. Defendant appreciates and knows of the benefit conferred upon it by
requiring Plaintiff to work in excess of forty (40) in a workweek without paying
overtime wages

55. Defendant has accepted and retained the benefit of the overtime wages
it unlawfully withheld from Plaintiff. Defendant’s wrongful acceptance and
retention of such monies makes it inequitable for it to retain the benefit of these
monies without paying these overtime wages to Plaintiff

WHEREFORE, Christine Kutz, respectfully request that this Honorable
Court enter Judgment in her favor and against Defendant, Cargill Cocoa &
Chocolate, Inc., as follows:

(a) Enter judgment in favor of Plaintiff and against Defendant for unjust

enrichment;

(b) Award Plaintiff damages in the form of the monies for the hours she

Was required to work in excess of forty (40) hours per week without

14

 

 

(C)
(d)

(C)

 

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 16 of 17

being paid at overtime rates during the applicable statute of limitations
period, in an amount to be shown at trial;

Award Plaintiff pre- and post-judgment interest at the legal rate;
Award Plaintiff her costs and reasonable attorneys’ fees in bringing
this action; and

Award Plaintiff any other relief this Court or a jury deems
appropriate

JURY DEMAND

Plaintiff demands a trial by jury on all issues triable to a jury as a matter of

 

right.
Respectfully submitted,
Weisberg Cummings, P.C.
Janua_ry 31, 2019 /s/ Steve T. Mahan
Date Steve T. Mahan

 

Bar I.D. No.: PA 313550
smahan@weisbergcurnrnirigs.com

/s/ Derrek W. Cummings
Derrek W. Cummings
Bar I.D. No.: PA 83286

dcummings@ weisbergcummings.com

/s/ Larrv A. Weisberg

Lany A. Weisberg

Bar I.D. No.: PA 83410
lweisberg@ weisbergcummings.com

15

 

Case 3:19-cV-00176-RDI\/| Document 1 Filed 01/31/19 Page 17 of 17

/s/ Ste,ohen P. Gunther

Stephen P. Gunther

Bar I.D. No.: PA 324203
sgunther@ weisbergcumrnings.com

2704 Commerce Drive, Suite B
Harrisburg, PA 171 10-93 80
(717) 23 8-5707

(717) 233-8133 (FAX)

Counsel for Plaintiff

16

